Title: From George Washington to Armand-Charles-Augustin de La Croix, duc de Castries, 17 May 1781
From: Washington, George
To: Castries, Armand-Charles-Augustin de La Croix, duc de


                        
                            Sir
                            Head Quarters New Windsor 17th May 1781.
                        
                        I had this morning the pleasure of receiving your favor of the 12th. The dispatches for the Marquis de la
                            Fayette have been forwarded by a servant of his own who was luckily here and just setting out for the southward.
                        I am exceedinly obliged by the trouble you have taken in making me a Copy of the map of the Country in the
                            Vicinity of portsmouth. I have the honor to be with great Esteem and personal attachment Sir Yr most obt Servt.

                    